FILED
                           NOT FOR PUBLICATION
                                                                            MAR 31 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-50399

              Plaintiff-Appellee,                D.C. No.
                                                 2:13-cr-00676-BRO-1
 v.

NNA ALPHA ONUOHA, AKA Naa                        MEMORANDUM*
Alpha Onuoha,

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                 Beverly Reid O’Connell, District Judge, Presiding

                          Submitted February 24, 2017**
                            San Francisco, California

Before: GOULD and BERZON, Circuit Judges, and STEEH,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable George Caram Steeh III, United States District Judge
for the Eastern District of Michigan, sitting by designation.
      Defendant-Appellant Nna Onuoha appeals the district court’s order granting

the Government’s request to involuntarily administer psychotropic medication

under Sell v. United States, 539 U.S. 166 (2003). This is Onuoha’s second appeal

of an order by the district court permitting involuntary medication. In the first

appeal, we vacated the district court’s order and remanded on an open record. See

United States v. Onuoha, 820 F.3d 1049, 1060 (9th Cir. 2016). We held that the

first Sell factor—whether important governmental interests are at stake in

prosecuting the defendant for the charged offense—was satisfied, but that the

fourth Sell factor—whether the proposed treatment plan was in the patient’s best

medical interests in light of his medical condition—was not satisfied. See id. at

1054. On remand, the district court held a hearing and again granted the

Government’s Sell motion. We have jurisdiction under 28 U.S.C § 1291, and we

affirm.

      Onuoha challenges the district court’s second Sell order only as to the first

factor. Whether this factor is met is primarily a legal question, so we review it de

novo. United States v. Ruiz-Gaxiola, 623 F.3d 684, 693 (9th Cir. 2010). Onuoha

contends that while his offense was “serious” enough to support an important

governmental interest in prosecution, his offense’s Sentencing Guidelines range of

27 to 33 months makes it less serious than other “serious” offenses that can satisfy


                                           2
the first Sell factor. We recognized in our prior opinion that 27 to 33 months “is

lower than any range we have previously held to be indicative of a ‘serious’ crime

under the first Sell factor.” Onuoha, 820 F.3d at 1055. But we also made clear

that “the Guidelines range is only the starting point in determining whether the

government has an important interest in prosecution.” Id. We placed heavy

emphasis on the fact that Onuoha’s actions were reasonably perceived as threats of

terrorism, and that they necessitated a significant security response. See id. These

considerations outweighed the relatively low Guidelines range. See id. at 1055–56.

Onuoha has not persuaded us that we should consider these interests differently

now.

       Onuoha next argues that the time he has spent in custody since his arrest

mitigates the Government’s interest in prosecution. It is true that Onuoha has been

in federal custody since September 11, 2013. At the time of our earlier decision,

Onuoha had served longer than the minimum Guidelines range of 27 months. Id.

at 1056. He has now served above the Guidelines maximum of 33 months. But

even if Onuoha’s additional time in custody tends to lessen the Government’s

interest in prosecution, see Sell, 539 U.S. at 180, nonetheless it does not nullify that

important interest. As explained in our earlier opinion, the Government’s interest

in obtaining a conviction extends not only to incapacitating Onuoha, but also to


                                           3
deterring others from making similar threats. Onuoha, 820 F.3d at 1056–57. This

interest in general deterrence holds firm regardless of the length of Onuoha’s

pretrial detention. We note that generally deterring others from making threats of

violence related to the nation’s transportation infrastructure remains an important

goal for society.

      There is a separate reason beyond gaining conviction and deterring others

for concluding that important governmental interests are at stake. With a

conviction comes the possibility of supervised release, which may be critical to

preventing Onuoha from making similar threats in the future. See id. at 1056.

Prosecuting Onuoha thus benefits not only society but possibly Onuoha himself,

who without supervision may become embroiled in another such controversy.

      Finally, Onuoha asserts that the Government’s interest in prosecution is

mitigated because his offense was a product of his mental illness. There is support

in the record for the notion that Onuoha’s threats were driven, at least in part, by

mental illness. And “the fact that a defendant’s mental disorder contributed to his

offense may weaken the government’s interest in prosecuting him.” United States

v. Gillenwater, 749 F.3d 1094, 1102 (9th Cir. 2014). However, in certain cases,

“the link between [a defendant’s] mental disorder and his charged crimes makes

his prosecution all the more important.” Id. That appears to be the case here,


                                           4
where absent prosecution and treatment, there is a risk Onuoha may repeat similar

threats in the future.

       We conclude that the district court did not err in holding that the

Government met its burden on the first Sell factor.

       AFFIRMED.




                                           5